JUSTICE HEIPLE, dissenting: Plaintiff and her husband are farmers. Plaintiff applied for food stamps. Food stamps were denied due to excess income, which included $21,505 in crop insurance proceeds paid as the result of a crop loss. The majority opinion, in finding plaintiff entitled to food stamps, holds that the crop insurance proceeds should not have been counted in measuring income; rather, that these proceeds constituted a resource. Indisputably, had the $21,505 been received from a sale of crops and not from insurance due to a crop loss, plaintiff would have been ineligible for food stamps. The majority ruling, bluntly, is a departure from commonly accepted accounting principles, and from common sense. Section 2014(d) of the Food Stamp Act contains an all-encompassing statement concerning income for food stamp eligibility purposes. It states that household income “shall include all income from whatever source.” (7 U.S.C. §2014(d) (1982).) Subsection 8 lists certain items which are to be excluded in computing household income, one of them being retroactive lump-sum insurance settlements, provided that these items are included as resources for purposes of determining food stamp eligibility. (7 U.S.C. §2014(d)(8) (1982).) Hence, the crop insurance proceeds at issue in the instant case must either be categorized as income or as a resource. Plainly, the proceeds are more likened to income than a resource. The Food Stamp Act does not define income. However, income has been defined as “[t]he return in money from one’s business, labor, or capital invested; gains, profits, salaries, wages.” (Black’s Law Dictionary 687 (5th ed. 1979).) On the other hand, a resource is cash that can be obtained from the sale or exchange of another resource (Watkins v. Blinzinger (7th Cir. 1986), 789 F.2d 474, cert. denied sub nom. Diamond v. Blinzinger (1987), 481 U.S. 1038, 95 L. Ed. 2d 816, 107 S. Ct. 1976), or it is the exchange of one asset for another. For example, if a family sells its refrigerator and receives $100, that money is a resource, or to use the trial court’s example, if the family’s garage burns down and it receives an insurance check to replace the garage, that check is a resource. Crop insurance is designed to protect farmers from loss of income due to the destruction of growing crops. The crop insurance proceeds received by the plaintiff in this case did nothing more than replace a field of destroyed growing crops. The proceeds compensated the plaintiff for the return in money she would have received from the farming business had the crops been sold. The income the plaintiff would have received from the sale of the crops, had they not been destroyed, would have rendered her ineligible for food stamps. By labeling the crop insurance proceeds a resource, the majority has rendered the plaintiff eligible for food stamps, although she is in financially as good a position as she would have been had the crops been sold. Such a result is ludicrous. Accordingly, I dissent.